 



Exhibit 10.3
PROMISSORY NOTE AND SECURITY AGREEMENT

  US$10,908,456       January 4, 2008

     FOR VALUE RECEIVED, the undersigned, CHALLENGER LIMITED, a company
organized under the laws of the Isle of Man (“Maker”), hereby promises to pay to
the order of BRONCO DRILLING COMPANY, INC., a Delaware corporation (“Payee”), on
or before April 1, 2011, the sum of TEN MILLION NINE HUNDRED EIGHT THOUSAND FOUR
HUNDRED FIFTY SIX AND 00/100 DOLLARS (US$10,908,456) (the “Amount”), payable as
hereinafter provided in lawful money of the United States of America, at Payee’s
address at 16217 N. May Avenue, Edmond, Oklahoma 73013, or at such other place
as from time to time may be designated by the Payee.
     This Promissory Note and Security Agreement (this “Note”) is being
delivered by Maker under that certain Drilling Rigs Purchase And Sale Agreement
by and between Maker, Payee and Hays Trucking, Inc., a wholly-owned subsidiary
of Payee (“Hays”), dated January 4, 2008 (the “Purchase Agreement”) as payment
of a portion of the Purchase Price (as defined in the Purchase Agreement)
thereunder.
     1. Payments. The Amount of the Note shall be payable in 12 equal
installments of US$909,038 each. The first installment is payable on the 5th day
of May 2008, and subsequent installments shall be due quarterly on each of the
1st day of July, October, January, and April of each year thereafter until the
Amount has been paid in full, with the final installment being due on January 1,
2011.
     The Maker shall have the right to prepay, without penalty, at any time and
from time to time prior to maturity, all or any part of the unpaid balance of
this Note. Partial prepayments shall be applied to installments in inverse order
of maturity.
     2. Grant of Security Interest. In order to secure the obligations of Maker
hereunder, including any obligations pursuant to the applicable law or otherwise
which may accrue after the commencement of any case, proceeding, or other action
relating to the bankruptcy, insolvency or reorganization of Maker, Maker hereby
grants to Payee a security interest in (and hereby pledges and assigns as
applicable) and agrees that Payee shall continue to have a security interest in
(and a pledge and assignment as applicable), the property, whether now owned or
hereafter acquired described in Exhibit A hereto (the “Collateral”).
     The term “Collateral” as used in this Agreement shall mean and include, and
the security interest (and pledge and assignment as applicable) shall cover, all
of the foregoing property, whether now owned or hereafter acquired, as well as
any accessions, additions and attachments thereto and the proceeds and products
thereof, insurance proceeds payable because of loss or damage, or other
property, benefits or rights arising therefrom, and in and to all proceeds of
any sale or other disposition of such property. Terms used herein and defined in
the Uniform Commerce Code in effect in the State of Oklahoma (“UCC”) shall have
the meanings given therein.

 



--------------------------------------------------------------------------------



 



     Maker agrees not to suffer or permit any charge, lien, security interest,
adverse claim or encumbrance of any and every nature whatsoever (“Liens”)
against the Collateral or any part thereof. This Note creates a first priority
security interest in the Collateral in favor of Payee (subject to the filing of
a financing statement pursuant to the UCC). Maker authorizes Payee to file such
financing statement or statements, or amendments thereof or supplements thereto,
or other documents as Payee may from time to time deem necessary or desirable in
order to comply with the UCC (or other applicable law of the jurisdiction where
any of the Collateral is located) and to preserve and protect Payee’s rights to
the Collateral and shall do, make, procure, execute and deliver all such
additional and further acts, things, deeds, interests and assurances as Payee
may require from time to time to protect, assure and enforce Payee’s rights and
remedies hereunder. The office where Maker will keep the Collateral records is
located at Regional Office – M.E.Q. Africa, 1 El Moshier Ahmed Ismail Street,
Heliopolis 11361 Cairo, Egypt, and shall not, while this Note is outstanding, be
removed from those premises without thirty days prior written notice to Payee.
Maker shall not change its jurisdiction of organization or formal name without
thirty days prior written notice to Payee. Maker shall maintain the Collateral
in a careful and proper manner and shall permit Payee at all reasonable times
with prior notice to inspect the Collateral, and permit Payee at all reasonable
times with prior notice to enter the premises upon which such Collateral is
located for the purpose of inspecting such Collateral. Maker shall maintain
careful and proper records reflecting and fully identifying the Collateral.
Maker shall maintain all Collateral in good condition and repair. Maker shall
not sell or offer to sell or otherwise transfer the Collateral or any interest
therein without the prior written consent of Payee. Maker represents that no
consent of any other person or entity and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority is
required (i) for the grant by Maker of the security interest granted hereby or
for the execution, delivery or performance of Maker’s obligations hereunder,
(ii) for the perfection or maintenance of the security interest created hereby
(including the senior priority nature of such security interest), or (iii) to
Maker’s knowledge, for the exercise by Payee of its rights, powers, privileges,
and remedies hereunder or in connection herewith.
     Maker will maintain with financially sound and reputable insurance
companies insurance on the Collateral in such amounts and against such risks as
are usually insured against by persons engaged in similar businesses, but not
less than an amount equal to or greater than the outstanding Amount of the Note.
Each insurance policy covering Collateral shall name Payee as loss payee and
provide that such policy shall not be canceled without fifteen (15) days prior
written notice to Payee.
     3. Default. The occurrence or existence of any one of the following events
or conditions shall constitute an “Event of Default” hereunder: (i) any amount
due under this Note shall not have been paid when the same shall have become due
and payable, and such non-payment shall continue for a period of ten
(10) business days; (ii) failure by the Maker to make payments of the Purchase
Price (as defined in the Purchase Agreement) to Hays or Payee when due under the
Purchase Agreement or any default by the Maker in other payment of money due
under any other obligation for borrowed money in excess of $25,000, beyond any
period of grace provided with respect thereto, or in the performance of any
other covenant or agreement under which any such obligation is created, if the
effect of such default is to cause or permit such obligation to become due prior
to its stated maturity, and such default is not waived or cured pursuant
thereto; (iii) the legal existence of the Maker is terminated for any reason; or
the Maker makes an assignment for the benefit of creditors or becomes insolvent
or unable to pay its debts as they mature, or applies to any tribunal for the
appointment of a trustee or receiver of a

 



--------------------------------------------------------------------------------



 



substantial part of the assets of the Maker, or commences any proceedings
relating to the Maker under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debts, dissolution or other liquidation law of any
jurisdiction; or any such application is filed, or any such proceedings are
commenced against the Maker and the Maker indicates its consent to such
proceedings, or an order is entered appointing such trustee or receiver, or
adjudicating the Maker bankrupt or insolvent, or approving the petition in any
such proceedings; or (iv) Maker commits a material breach under the Purchase
Agreement or any other agreements between Maker and Payee (or Payee’s
affiliate), and any such breach continues uncured for a period of thirty
(30) days after written notice of such default is delivered by Payee to Maker.
     4. Remedies. In case of an Event of Default, the Payee or other holder of
this Note may declare the entire unpaid Amount of this Note to be due and
payable immediately, and upon any such declaration the unpaid Amount of this
Note shall become and be immediately due and payable, and the Payee or any other
holder of this Note may thereupon proceed to protect and enforce its rights
either by suit in equity or by action at law or by other appropriate
proceedings, whether for specific performance (to the extent permitted by law)
of any covenant or agreement contained herein or in aid of the exercise of any
power granted herein, or proceed to enforce the payment of this Note or to
enforce any other legal or equitable right of the Payee or such other holder.
     In addition, upon occurrence of an Event of Default, Payee shall have all
of the rights and remedies provided for herein and in any other agreements
executed by Maker, the rights and remedies in the UCC, and any and all of the
rights and remedies at law and equity, all of which shall be deemed cumulative.
Without limiting the foregoing, Maker agrees that Payee shall have the right to
(a) require Maker to assemble the Collateral and make it available to Payee at a
place designated by Payee that is reasonably convenient to both parties, which
Maker agrees to do; (b) take possession of the Collateral, with or without
process of law, and, in this connection, enter any premises where the Collateral
is located to remove same, to render it unusable, or to dispose of same on such
premises; (c) sell, lease or otherwise dispose of the Collateral, by public or
private proceedings, for cash or credit, without assumption of credit risk;
and/or (d) collect and receipt for, compound, compromise, and settle, and give
releases, discharges and acquittances with respect to, any and all amounts owned
by any person or entity with respect to the Collateral. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Payee shall send Maker reasonable notice of the
time and place of any public sale or of the time after which any private sale or
other disposition will be made. Any requirement of reasonable notice to Maker
shall be met if such notice is sent by airmail, postage paid, or international
courier to Maker at the address of Maker designated at the beginning of this
Note, at least thirty (30) days before the day of any public or private sale or
other disposition will be made. Maker shall be liable for and agrees to pay the
reasonable expenses incurred by Payee in enforcing its rights and remedies, in
retaking, holding, testing, repairing, improving, selling, leasing or disposing
of the Collateral, or like expenses, including, without limitation, attorneys’
fees and legal expenses incurred by Payee and any other amounts due or available
to be due to Payee under applicable law. These expenses, which Maker agrees to
pay, shall constitute additional obligations and indebtedness hereunder and
shall be secured hereby and entitled to the benefits hereof. Proceeds received
by Payee from disposition of the Collateral shall be applied toward Payee’s
expenses and obligations hereunder in such order or manner as Payee may elect.
Maker shall be entitled to any surplus if one results after lawful application
of the proceeds. Maker shall remain liable for any deficiency and shall pay any
such deficiency within ten days of demand by Payee. The term “applicable law” as
used in this Note

 



--------------------------------------------------------------------------------



 



shall mean the laws of the State of Oklahoma as such laws now exist or may be
changed or amended or come into effect into the future.
     5. Indemnification. Maker agrees to indemnify Payee, upon demand, from and
against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever arising on and after the date of this
Note (in this section collectively called “liabilities and costs”) which to any
extent (in whole or in part) may be imposed on, incurred by, or asserted against
Payee growing out of, resulting from or in any other way associated with any of
the Collateral, this Note and the transactions and events (including the
enforcement or defense thereof) at any time associated therewith or contemplated
herein whether arising in contract or in tort or otherwise and including any
violation or noncompliance with any environmental laws by Payee or any other
person or any liabilities or duties of Payee or any other person with respect to
hazardous materials found in or released into the environment).
The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by Payee,
provided only that Payee shall not be entitled under this section to receive
indemnification for that portion, if any, of any liabilities and costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any person (including Maker or any of its
affiliates) ever alleges such gross negligence or willful misconduct by Payee,
the indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct. As used in this section the
term “Payee” shall refer not only to Payee but also to each director, officer,
agent, attorney, employee, representative and affiliate of Payee.
     It is the intent of the Payee of this Note and the Maker in the execution
of this Note and all other instruments now or hereafter securing this Note to
contract in strict compliance with applicable usury law. In furtherance thereof,
the Payee and the Maker stipulate and agree that none of the terms and
provisions contained in this Note, or in any other instrument executed in
connection herewith, shall ever be construed to create a contract to pay for the
use, forbearance or detention of money, or usurious under applicable law; and
that the provisions of this paragraph shall control over all other provisions of
this Note and any other instruments now or hereafter executed in connection
herewith which may be in apparent conflict herewith.
     Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, the Maker and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the holder of this
Note in addition to the amounts due and payable hereon all the costs and
expenses of said holder in enforcing this Note including, without limitation,
reasonable attorneys’ fees and legal expenses and any other amounts due or
available to be due to Payee under applicable law..

 



--------------------------------------------------------------------------------



 



     The Maker and all endorsers, guarantors and sureties of this Note and all
other persons liable or to become liable on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
protest and notice of protest, diligence in collecting, and the bringing of suit
against any other party, and agree to all renewals, extensions, modifications,
partial payments, releases or substitutions of security, in whole or in part,
with or without notice, before or after maturity.
     THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL BE
GOVERNED FOR ALL PURPOSES BY THE LAW OF THE STATE OF OKLAHOMA AND THE LAW OF THE
UNITED STATES APPLICABLE TO TRANSACTIONS WITHIN SUCH STATE, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAWS RULES THAT WOULD REFER THE MATTER TO THE LAWS OF
ANOTHER JURISDICTION. EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN OKLAHOMA COUNTY IN THE STATE OF OKLAHOMA, AND AGREES
THAT VENUE FOR ANY PROCEEDING ARISING FROM THIS AGREEMENT SHALL BE PROPER IN
SUCH FORUM.
     Maker agrees to amend this Note upon the written request of Payee to the
extent reasonably necessary to secure for Payee under the laws of Libya and any
other jurisdiction that may at any time apply to the Collateral, Maker or this
Note, all of the rights and remedies intended to be provided and available to
Payee under this Note, the UCC and the laws of the State of Oklahoma (or, as
nearly as such rights and remedies may be obtained in any such jurisdiction, if
not available in full).
     MAKER HEREBY AGREES THAT IN THE EVENT OF ANY DEFAULT HEREUNDER, ANY
ATTORNEY AT LAW CHOSEN BY PAYEE IN ITS SOLE DISCRETION IS HEREBY AUTHORIZED TO
APPEAR IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION WITHIN THE STATE
OF OKLAHOMA TO (i) WAIVE THE ISSUANCE AND SERVICE OR PROCESS, (ii) ADMIT THE
MATURITY OF THE LIABILITIES AND THE NONPAYMENT THEREOF WHEN DUE, (iii) CONFESS
JUDGMENT AGAINST ANY OR ALL MAKERS JOINTLY AND SEVERALLY IN FAVOR OF PAYEE FOR
SUCH AMOUNTS THAT PAYEE’S RECORDS INDICATE THEN APPEAR DUE, TOGETHER WITH
INTEREST AND COSTS OF SUIT, AND (iv) THEREUPON TO RELEASE ALL ERRORS AND TO
WAIVE ALL RIGHTS OF APPEAL IN STAY OF EXECUTION. THE FOREGOING WARRANT OF
ATTORNEY SHALL SURVIVE ANY JUDGMENT; IT BEING UNDERSTOOD THAT SHOULD ANY
JUDGMENT BE VACATED FOR ANY REASON, THE FOREGOING WARRANT NEVERTHELESS MAY
THEREAFTER BE USED FOR OBTAINING ADDITIONAL JUDGMENT OR JUDGMENTS. MAKER HEREBY
UNDERSTANDINGLY WAIVES THE RIGHT TO NOTICE AND OPPORTUNITY TO BE HEARD PRIOR TO
THE ENTRY OF FINAL JUDGMENT AGAINST MAKERS AND KNOWINGLY ENTERS INTO THIS NOTE
CONTAINING A WARRANT OF ATTORNEY TO CONFESS JUDGMENT.
     This Note represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.

 



--------------------------------------------------------------------------------



 



     There are no unwritten oral agreements between the parties.

 



--------------------------------------------------------------------------------



 



                  CHALLENGER LIMITED    
 
           
 
  By:    /s/ Yalmez Salah El Din Ali Tatanaki
 
   
 
                Name: Yalmez Salah El Din Ali Tatanaki    
 
                Title: Director    
 
           
 
  By:    /s/ Abdullatif Janahi
 
   
 
                Name: Abdullatif Janahi    
 
                Title: Vice Chairman    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COLLATERAL
(see attached)

 